Citation Nr: 0015913	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-49 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as myocardial infarction.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 1996 RO decision, which 
denied service connection for a heart disorder, including 
myocardial infarction, and an increase in a 10 percent rating 
for hypertension.  

In November 1999, the Board remanded the case to the RO in 
order to afford the veteran a hearing at the RO before a 
Member of the Board.  In March 2000, the veteran canceled his 
request for a hearing, and thereafter the case was returned 
to the Board.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a heart 
disorder, to include myocardial infarction.  

2.  The veteran's service-connected hypertension is 
manifested by systolic pressure predominantly 200 or more and 
diastolic pressure predominantly 110 or more (but less than 
120) with definite symptoms.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
disorder, claimed as myocardial infarction, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating of 20 percent for hypertension 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Code 7101 (1997 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1968 to September 1970.  The service medical records 
show elevated blood pressure readings and a diagnosis of 
essential hypertension.  In 1969, the veteran had syncopal 
episodes on exertion.  In March 1970, the veteran underwent a 
physical examination and was diagnosed with essential 
hypertension and rule out aortic insufficiency.  An 
electrocardiogram (EKG) was ordered, which showed findings 
suggestive of left ventricle enlargement and mitral disease 
due to displacement of the esophagus.  He was admitted to the 
hospital in March 1970 for a further work-up and was released 
with a final diagnosis of labile hypertension and psychogenic 
headaches.  On an August 1970 physical examination for 
separation purposes, the veteran had labile hypertension; the 
examination was negative for any heart disorder.  

Post-service medical records in 1974 and 1975 show the 
veteran had hypertension for which medication was prescribed.  
There was no indication of heart disease.

In an August 1975 decision, the RO granted service connection 
for hypertension, and the condition was rated 10 percent.  
The 10 percent rating has remained in effect to date.

A number of later medical records, dated through the 1980s, 
show the veteran was treated for hypertension.  The records 
are negative for heart disease.

VA outpatient records in April and early May 1996 show 
treatment for hypertension.  Reported blood pressure readings 
included 212/142, 202/140, 218/136, 218/132, 220/138, 
216/150, 208/128, and 240/154, 208/112, and 156/112.  It was 
noted that the veteran had taken various medications in the 
past but stopped due to side effects, and that he sought VA 
treatment because he was refused a job due to elevated blood 
pressure.  He had acute alcohol intoxication on his last 
visit, and it was planned to admit him to the hospital for 
treatment of hypertension and for detoxification.

The veteran was then hospitalized at a VA medical center 
(VAMC) for several days in early May 1996.  On admission, his 
blood pressure reportedly was 200/130.  It was noted that the 
only medication he had been taking was hydrochlorothiazide 
and that he took it too sporadically.  He was started on 
several medications, and his blood pressure decreased to 
158/88 and 136/88.  During his four day hospital stay, his 
blood pressure readings generally remained in the range of 
142/96, 136/94, 144/88, and 130/90.  It was noted that the 
veteran was known to be very noncompliant with his 
medications in the past, and it was felt that his 
noncompliance would bring him back to the hospital with 
elevated blood pressures.  An EKG showed sinus tachycardia 
with left ventricular hypertrophy with strain pattern but no 
myocardial infarction.  The pertinent discharge diagnoses 
were uncontrolled hypertension and elevated creatine 
phosphokinase (CPK) levels with lower MB fraction, which were 
likely secondary to injury sustained during alcohol 
intoxication.  There were no cardiac problems identified 
during the hospital stay.  The veteran also received alcohol 
detoxification.  The primary diagnosis was uncontrolled 
hypertension, and the veteran was discharged with medication 
for this condition.

In May 1996, the veteran submitted a claim for an increased 
rating for hypertension.  

A May 1996 VA outpatient record indicates that on a routine 
follow-up visit the veteran's blood pressure reading was 
162/90.  

In late May 1996, the veteran was hospitalized at a VAMC for 
hypertension.  A physical examination revealed a blood 
pressure reading of 166/104 and a diagnosis, in pertinent 
part, of longstanding essential hypertension.  A routine EKG 
reportedly showed an acute infarction but the doctor's 
interpretation was that of left ventricular hypertrophy and 
straining.  A subsequent EKG showed some anterolateral 
ischemia and borderline elevated CPK MB percents.  Further 
monitoring revealed a second degree auriculoventricular (AV) 
block and a third degree AV block.  The primary diagnosis was 
cardiac conduction disorder (second degree AV block, type A 
and type B and third degree heart block with high grade AV 
conduction).  Hypertension was also diagnosed.  

At the end of May 1996, the veteran was transferred to 
another VAMC for insertion of a pacemaker.  On arrival, his 
blood pressure reading was 160/90.  An EKG showed normal 
sinus rhythm with a pattern of left ventricular hypertrophy 
and strain.  During the admission, in June 1996, he underwent 
a cardiac catheterization, and subsequently a permanent 
pacemaker was inserted.  In June 1996, the veteran was 
transferred back to the first VAMC with diagnoses of atrial 
ventricular heart block and hypertension, and he was to 
undergo a further work-up for other medical problems.  

Following transfer to the first VAMC in June 1996, the 
veteran's blood pressure was in good control, to include a 
reading of 153/85.  An EKG revealed left ventricular 
hypertrophy with recent anterolateral ischemia (it was 
thought that the veteran had a small infarct secondary to 
heart block).  The primary final diagnosis of this admission, 
which ended in June 1996, was rectal bleeding, probably 
hemorrhoidal.  Cardiovascular diagnoses included hypertension 
and status post permanent pacemaker for high grade second 
degree and third degree AV block.  The veteran was to 
continue on medication to control hypertension.  

During his hospital stay in June 1996, the veteran submitted 
a claim for service connection for a heart disorder, alleging 
that he suffered two heart attacks due to his hypertension 
and one blockage.  

VA outpatient records from June to September 1996 show that 
the veteran was seen on a follow-up visit for hypertension 
and evaluation of his pacemaker.  His blood pressure readings 
were 172/84, 154/86, 156/90, 160/100, 156/80, 154/100, and 
180/110.  

In an October 1996 decision, the RO denied service connection 
for myocardial infarction, pacemaker placement, and AV block, 
and denied an increased rating for hypertension.  In that 
same month, the veteran expressed his disagreement with the 
decision in regard to the issues of service connection for 
myocardial infarction and an increased rating for 
hypertension.  

An October 1996 VA outpatient record shows that the veteran's 
blood pressure readings were 176/92 and 160/100.

In his November 1996 substantive appeal, the veteran claimed 
that his rating for hypertension should be increased due to 
continued problems and that myocardial infarction, his 
pacemaker, and the AV block should be service-connected 
because they were all caused in part by his hypertension.  

At a January 1997 RO hearing, the veteran testified that he 
currently received treatment for a heart condition, had his 
pacemaker periodically adjusted, and took prescribed 
medications for his heart and hypertension.  He stated that 
he had three heart attacks while hospitalized in the previous 
year, and that medication did not prevent his hypertension 
from getting out of control everyday. 

VA outpatient records in January 1997 show the veteran's 
blood pressure readings were 168/100, 158/100, and 144/90.  
EKG findings were unchanged from those of May 1996.  

On a March 1997 VA examination, the veteran reported that his 
hypertension was not under good control until the previous 
year.  He reported that while hospitalized the previous year 
he passed out (which the VA doctor indicated might have been 
an episode of third degree block), and that he has had a few 
other episodes of syncope that occurred after exertion when 
it was hot.  The doctor noted that cardiac catheterization 
during hospitalization last year showed normal coronary 
arteries.  The veteran complained of exertional dyspnea since 
the placement of a pacemaker.  He was taking medication 
(Felodipine, hydrochlorothiazide, and an aspirin) for his 
cardiovascular condition.  On examination, the blood pressure 
readings were 178/110 (right arm), 174/110 (left arm, 
supine), 162/108 (left arm, supine after rest), 170/110 
(sitting and standing), and 164/87 (on check-in).  A review 
of the veteran's chart showed a seven second pause with 
Mobitz II heart block resulting in the pacemaker insertion.  
The doctor opined that there was nothing to indicate that any 
of the veteran's conduction system disease was related to 
hypertension.  The doctor stated that hypertension could 
cause cardiac enlargement with left ventricular hypertrophy 
and cardiac dilation if it was uncontrolled for a long period 
of time, but there was not good evidence that the veteran had 
this problem.  It was noted that while a previous EKG 
suggested left ventricular dysfunction, such was not evident 
on echocardiography or at the time of the cardiac 
catheterization.  The doctor stated that there was no reason 
to think that the veteran should now have any degree of left 
ventricular dysfunction.  The impression was hypertension and 
history of complete heart block with DDD pacer.  

VA outpatient records in April 1997 show the veteran's blood 
pressure readings were 162/98, 162/108 (standing), 144/92, 
162/100, 168/102, and 168/90.

In an April 1997 form, a VA doctor, Lon Preston, M.D., 
indicated that the veteran was temporarily disabled on the 
basis of a physical examination, review of medical records, 
clinical history, and appropriate tests.  The veteran's 
primary diagnosis was status post permanent pacemaker 
(bipolar dual chamber) for high grade second degree AV block 
and third degree AV block.  The secondary diagnoses, in 
pertinent part, were hypertension and small non-Q wave 
myocardial infarction.  

VA outpatient records from May 1997 to July 1998 show that 
the veteran's blood pressure readings were 160/96, 170/102 
(sitting), 188/102 (standing), 176/106, 184/118, 150/80, 
160/80, 154/100 (sitting), 156/106 (standing), 142/84 
(standing), 162/100 (sitting), 154/86, and 154/94.  He took 
medication to control hypertension.  

In late December 1998, the veteran was transferred to a VA 
facility from a private hospital with a diagnosis of seizure 
disorder (he was also admitted for alcohol detoxification).  
For the remainder of the month, his blood pressure readings 
were 138/96, 206/140, 146/98, 112/74, 134/102, and 184/96.  
The pertinent diagnoses were hypertension and 
arteriosclerotic heart disease, status post pacemaker 
insertion.

VA outpatient records in February and March 1999 show the 
veteran's blood pressure readings were 164/102, 170-180/106, 
and 100/64.  Diagnoses included hypertension, and 
arteriosclerotic heart disease, status post pacemaker 
insertion, and alcohol dependence.  These records show no 
tests to verify a diagnosis of arteriosclerotic heart 
disease.  

On an April 1999 VA examination, the veteran reported that 
chronic dyspnea on exertion and exertional fatigue had been 
worse since 1996.  He reported a few episodes of chest 
pressure similar to what he experienced prior to a cardiac 
catheterization in 1996.  The doctor noted that such cardiac 
catheterization had not shown significant coronary artery 
disease.  The veteran indicated that he took Felodipine, 
aspirin, hydrochlorothiazide, and a beta blocker.  On 
examination, his blood pressure readings were 204/112 
(sitting), 200/110 (supine), and 202/110 (sitting).  The 
veteran said his blood pressure had been running at these 
levels recently, and he planned to discuss his medications 
with his primary care physician.  The examiner noted there 
was no direct examination evidence of arteriosclerotic heart 
disease or complications.  An EKG revealed a sinus 
tachycardia with left axis deviation and an otherwise normal 
EKG pattern.  The diagnosis was longstanding hypertension.  
The doctor commented that the veteran may have some degree of 
left ventricular hypertrophy but that he did not have 
evidence of significant apical displacement on the 
examination.  Also, the doctor noted that the veteran had an 
S4 gallop, which was most likely related to hypertension but 
that it was a somewhat nonspecific finding.  The doctor 
stated that the EKG did not show definitive evidence of left 
ventricular hypertrophy.  The doctor opined that the previous 
diagnosis of myocardial infarction was unlikely given that 
the initial diagnosis was made based on borderline elevated 
CK levels and there was no epicardial coronary artery disease 
by a 1996 cardiac catheterization.  The doctor added that 
there was no evidence of valvular disease.  The doctor 
commented that most of the blood pressure readings in the 
veteran's chart were made while he was on treatment, with 
relatively aggressive medical regimens; that the presence of 
diastolic hypertension despite aggressive treatment suggested 
that the veteran had significant hypertension; and that an 
inability to suppress it to normal range showed that the 
severity of the hypertension was actually greater than 
someone who could be maintained in the normotensive level 
with multiple medications.  The doctor concluded that the 
veteran's blood pressure readings revealed significant 
systolic and diastolic hypertension, with predominantly 
diastolic readings being elevated on treatment in the past.  

II.  Analysis

A.  Service Connection for a Heart Disorder, to Include 
Myocardial Infarction

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for certain 
chronic diseases, including organic heart disease, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability; however, compensation may be paid only for that 
degree of disability above and beyond the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods were 
incurred in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In the case of a claim for secondary service 
connection, there must be medical evidence of a nexus between 
an established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran claims service connection for a heart disorder, 
asserted as myocardial infarction, which he alleges was 
caused by his service-connected hypertension.  The medical 
records from his 1968-1970 active duty do not show heart 
disease, and there is no evidence of such within the year 
after service (as required for a presumption of service 
incurrence).  

The first medical evidence of a heart disorder appears in 
1996, many years after service.  The veteran was then found 
to have a cardiac conduction disorder, for which he received 
a pacemaker.  A 1997 VA examiner opined that the veteran's 
conduction system disease was unrelated to hypertension, and 
there is no contrary medical opinion of record.  Some of the 
medical records in recent years raise the possibility of 
other heart problems, including arteriosclerotic or coronary 
artery disease, myocardial infarction, and left ventricular 
hypertrophy.  But the medical records as a whole, including 
the 1999 VA examination with medical analysis, indicate that 
such other diagnoses have not been confirmed.  Moreover, 
there is no medical evidence linking such conditions to the 
veteran's service or to his service-connected hypertension.  

What is lacking in establishing a well-grounded claim for 
service connection for a heart disorder, claimed as 
myocardial infarction, is competent medical evidence of 
causality to link a current heart condition to service or to 
the service-connected hypertension.  Without such competent 
medical evidence, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for a heart 
disorder, to include myocardial infarction, and thus the 
claim must be denied.  

The Board realizes that hypertension may, at times, lead to 
some types of heart disease, such as hypertensive heart 
disease or arteriosclerotic heart disease.  If in the future 
the veteran receives a confirmed medical diagnosis of those 
types of heart disease, or if he obtains medical evidence 
linking some other type of heart disease to his service-
connected hypertension, he may file an application to reopen 
his claim for service connection for heart disease.

B.  Increased Rating for Hypertension

The veteran's claim for an increase in a 10 percent rating 
for hypertension is well grounded, meaning plausible, and 
there is no further VA duty to assist him in developing this 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's hypertension was initially evaluated under 38 
C.F.R. § 4.104, Code 7101 (effective prior to January 12, 
1998).  Under this code, a 10 percent rating is assigned for 
hypertension when diastolic pressure is predominantly 100 or 
more; or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more with 
definite symptoms.  A 40 percent rating is assigned when 
diastolic pressure is predominantly 120 or more and there are 
moderately severe symptoms.  A 60 percent rating is assigned 
when diastolic pressure is predominantly 130 or more and 
there are severe symptoms.  

On January 12, 1998, the rating criteria for hypertension 
were revised and are found in 38 C.F.R. § 4.104, Code 7101 
(1999).  Under the revised code, a 10 percent rating is 
assigned for hypertension when diastolic pressure is 100 or 
more; or when systolic pressure is predominantly 160 or more; 
or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent rating is assigned when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is assigned when diastolic pressure is predominantly 120 or 
more.  A 60 percent rating is assigned when diastolic 
pressure is predominantly 130 or more.  

As the veteran's claim for an increased rating for 
hypertension was pending when the rating criteria were 
revised, he is entitled to the version most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.

The latest medical evidence of record is the 1999 VA 
examination, and this shows the veteran was taking medication 
for hypertension and his blood pressure readings were 
204/112, 200/ 110, and 202/110.  These systolic and diastolic 
readings are consistent with a 20 percent rating under either 
the old or new rating criteria.  Except for blood pressure 
readings near the time when the veteran filed his increased 
rating claim in 1996, a number of readings in recent years do 
not approach what is required for a 20 percent rating,.  The 
rating criteria for hypertension are largely based on blood 
pressure readings being "predominantly" at a certain level, 
and many of the blood pressure readings in recent years are 
not supportive of an increased rating.  

Nonetheless, with application of the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's hypertension approximates a condition in which 
diastolic pressure is predominantly 110 or more with definite 
symptoms (old criteria for a 20 percent rating); or in which 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more (new criteria for a 20 
percent rating).  The predominant blood pressure readings set 
forth in the medical evidence clearly fall well below what is 
required for an even higher rating of 40 percent under the 
old or new rating criteria, and such a rating is not 
warranted.  In sum, an increased rating to 20 percent, but no 
higher, is granted for the veteran's hypertension.






ORDER

Service connection for a heart disorder, to include 
myocardial infarction, is denied.

An increased rating, to 20 percent, for hypertension is 
granted.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

